Citation Nr: 1532102	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right hand disability as a residual of a stroke.  

3.  Entitlement to an initial rating in excess of 20 percent for chronic low back strain. 

4.  Entitlement to a rating in excess of 30 percent for psychotic disorder. 

5.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2012 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The claims for an increased rating for psychotic disorder and for TDIU were addressed in a January 2014 Board remand.  The Board remanded these issues for the scheduling of a hearing based on a December 2013 letter submitted by the Veteran's representative requesting a videoconference hearing on these issues.  However, prior to any hearing being scheduled, these claims were returned to the Board with the appeal of the additional claims as noted on the first page of this decision.  When the substantive appeal for these additional claims was submitted in August 2014, the Veteran expressly declined a hearing.  The decline of a hearing for some claims does not obviate a request for a hearing in others.  Since there is no evidence of record that VA attempted to schedule the Veteran for a hearing for the increased rating claim for his psychotic disorder and for TDIU or that the Veteran withdrew his hearing request, a remand is in order for the Agency of Original Jurisdiction (AOJ) can fulfill the Board's January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of an increased rating for psychotic disorder and for chronic low back strain, as well as the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the right knee disability was incurred in service.

2. The right hand disability as a residual from a stroke is not etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for right hand disability as a residual from a stroke have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection has been interpreted as a three-element test based on nexus requiring: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Here, the Veteran has degenerative arthritis of the knees.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Right Knee 

As early as March 1999, the Veteran was diagnosed with arthritis of the knee, as noted in a Social Security Administration consultative physical examination report.  During that examination, the Veteran walked with a limp, had pain, decreased range of motion bilaterally, and decreased weight bearing requiring the use of a cane.  The Veteran's knee issues have continued through present day as noted in VA treatment records and a March 2011 VA examination report.  

The Veteran had knee problems in service.  On the July 1974 entrance examination, the Veteran's knees functioned normally with no complaints of swollen or painful knee joints or treatment related to the right knee noted on the report.   In March 1977, towards the end of the Veteran's active service, he arrived at the emergency room of the United States Lyster Army Hospital located in Fort Rucker, Alabama with a swollen right knee.  He reported injuring the knee while playing basketball.  The Veteran reported that someone fell with their elbow on the back of his knee.  Examination revealed that he had trouble walking on the affected right leg, and the right knee was tender to the touch.  For treatment, the Veteran was told to ice the right knee and he was placed on limited duty for four days.  

In April 1977, nearly three weeks following the accident, the Veteran reported continued right knee pain and that he had difficulty weight bearing.  Range of motion was within normal limits, and the knee ligaments appeared to be stable.  The treating medical professional linked the pain to the previous basketball injury.  He was put on limited duty for 72 hours.  

In June 1977, approximately three months after the basketball injury and less than a month before discharge, the Veteran reinjured his right knee while doing training exercises.  He said he felt pain in his knee while trying to do a sit up.  Examination revealed pain just below the patellar joint and in the axilla behind the knee.  He was diagnosed with patellar tendonitis and referred to orthopedics to receive a knee brace due to his severe knee pain.  He was also put on limited duty.  

At the June 1977 separation examination, even though the examiner found the Veteran's joints functioning within normal limits, the Veteran reported painful and swollen joints on his medical history report.  

Despite the lapse in medical evaluations after separation, the Veteran and his wife have continually reported the Veteran's right knee pain as beginning in service and continuing through present day.  

In obtaining a medical statement of nexus, VA sent the Veteran for a joints examination in March 2011.  The examiner initially opined that he was unable to resolve the issue of whether the Veteran's current knee disability was related to service because there was insufficient evidence in the service treatment record to support his claim of service connection.  

Unfortunately, since the examiner relied on an incorrect fact (that the Veteran had only one injury to the right knee in service), an addendum opinion was prepared in January 2012.  The examiner opined that the right knee condition is less likely than not related to service due to the absence of evidence of chronicity in service.  For this condition to be causally related, he reported that all of these issues would be expected.  There is no latent period (time in between symptoms where asymptomatic) for this type of disability, as well documented in medical literature.  
The Board takes issue with this examiner's assessment in that it fails to discuss the Veteran's continued complaints of knee pain during service, at separation, and throughout the post-service treatment record.   The Veteran's knee problem appears one of chronicity rather than latency.  The Veteran had a traumatic injury to the knee in service, which continued to cause him trouble post-service and is now identified as degenerative arthritis.  On this basis, the Board affords the Veteran benefit of the doubt, and awards service connection for a right knee disability.  

B.  Right Hand 

The Veteran mentioned having a stoke in a letter to VA discussing his worsening psychiatric condition.  He made no specific contentions as to how the stroke and/or the right hand weakness are related to service.    

The stroke occurred sometime in August 2010 based on VA neurological consultation records from December 2010 and January 2011.  The Veteran reported numbness in his right hand.  Neurological tests revealed very mild median neuropathy at the right wrist, and evidence of ulnar neuropathy at the right elbow.  Despite evidence of a current disability of the right hand and documented history of a stroke, the preponderance of the evidence is against a finding that the right hand weakness is related to service. 

The Veteran's service records contain no mention of a stroke or any right hand problems.  The Veteran has not asserted he experienced a right hand injury during service, nor has he claimed he incurred any type of disease or injury during service that led to the stroke decades later. 

Post-service, there is no competent evidence suggesting the relationship between the current residuals of the stroke and service.  The stroke causing the right hand weakness began in August 2010, 30-plus years after service.  No physician, including the VA neurologist who evaluated the Veteran extensively, has made any connection between the right hand issues and service.  

Based on the evidence of record, there is nothing linking the right hand disability to service.  Accordingly, the claim is denied. 


II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006). Here, the duty to notify was satisfied with an August 2010 notice to the Veteran, which was amended in October 2010.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record includes service treatment records, post-service treatment records, and Social Security Administration records.   

Furthermore, the Veteran was given an examination pertaining to his right knee.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent an examination of the right knee in March 2011 with an addendum opinion provided in January 2012.  The Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Any deficiencies in the March 2011 examination opinion were corrected in the addendum opinion.  Accordingly, VA's duty to provide a VA examination is satisfied.  

VA did not provide an examination of the Veteran's right hand.  Since there is no diagnosis or treatment that can be related to the stroke or the right hand disability in service, it would be fruitless to provide examination.  Even the Veteran has not offered any theories as to how the stroke or the right hand condition are somehow related to service.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000).


ORDER

Service connection for a right knee disability is granted, subject to the regulations governing the payment of monetary awards.

Service connection for a right hand disability is denied.   


REMAND

I.  Back Disability

The Veteran contends that his back disability is worsening due to increased pain and falls.  The most recent treatment records related to the Veteran's back are from January 2012, as seen in the Virtual VA electronic claims system.  Since there is evidence of orthopaedic treatment as recent as May 2015 (submitted by the attorney), the Board finds the record should be updated in order to adequately rate the Veteran's back disability.  

Once the treatment record is updated, a new examination is warranted to determine the current severity of the Veteran's back disability.  The most recent examination took place in March 2011 and provides a snapshot of the Veteran's condition at that time, but does not provide insight into his current condition in light of the Veteran's statements of worsening. 
 
II.  Psychotic Disorder and TDIU

In a December 2013 letter, the Veteran's attorney requested a hearing on these matters.  In January 2014, the Board remanded these issues to the AOJ for scheduling.  However, it appears that the scheduling request was never completed, and there are no statements from the Veteran or the attorney affirmatively withdrawing that hearing request.  Accordingly, these issues are remanded for that action to be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records since January 2012 from the North Florida/South Georgia Veterans Health System, to include the Mariana CBOC . 

2.  After the above development is completed, schedule the Veteran for an examination of his lumbar spine to assess the current severity of the service-connected disability. 

3.  Readjudicate the claim for an increased rating for the back condition and provide a supplemental statement of the case if appropriate.

4.  Schedule the Veteran for a videoconference hearing for his claims of increased rating for a psychotic disorder and TDIU. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


